DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linear and rotational movement devices must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: linear movement device in claim 3; rotational movement devices in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Objections
Claim 3 is objected to because of the following informalities:  “which have internally tunnels”, should state “which have internal tunnels”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “passed through respective threaded bodies”, should state “passed through the respective threaded bodies”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “attached to drive cables”, should state “attached to the drive cables”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “by linear and rotational movement devices”, should state “by the linear and rotational movement devices”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claim(s) are replete with indefinite language. The structure which 
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation "each set of articulated working bodies" in line 4 of claim 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner is interpreting the limitation as “each working set”. 
Claim 3 recites the limitation "both articulated work pieces" in line 4 of claim 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner is interpreting the limitation as “each working set”. 
Claim 3 recites the limitation "the suture support and stability element" in line 10 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the outside" in lines 10-11 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the surgery" in line 11 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the respective pivoting eyelets" in line 14 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ends of diamond-shaped folding structures" in lines 14-15 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the respective conduits" in line 16 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the work ostium" in line 23 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the proximal end" in line 24 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "each articulated working body" in line 24 of claim 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner is interpreting the limitation as “each working set”. 
Claim 3 recites the limitation "the devices" in line 26 of claim 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the central eyelets" in line 3 of claim 4.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 5, the phrase "a rotational movement device" renders the claim indefinite because it is unclear. It is unclear if the phrase is referring to a new/different rotational movement device or the aforementioned rotational movement device. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Claim 5 recites the limitation "the movement" in line 5 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the system" in lines 5-6 of claim 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 5 recites the limitation "the free ends of the respective diamond-shaped folding structures" in lines 10-11 of claim 5.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 5, the phrase "like a fish bone" renders the claim indefinite because it is unclear. It is unclear what the phrase encompass whether it is structurally limiting to the suture with regards to dimension, shape, coupling with the needle, etc. 
Claim 5 recites the limitation "the “channel”" in line 13 of claim 5.  There is insufficient antecedent basis for this limitation in the claim. Also limitation contains quotation marks. 
Claim 5 recites the limitation "the suture" in line 14 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
The term "ideal" in claim 5 is a relative term which renders the claim indefinite.  The term "ideal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The location of the suture has been rendered indefinite by the use of the term ideal. 
Claim 5 recites the limitation "the apexes" in line 15 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the end of the suture" in line 17 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the conducting cables" in line 19 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the recoil movement" in line 20 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the work assemblies" in line 21 of claim 5.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner is interpreting the limitation as “the working sets”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 5 recites the following “making it possible to join the semi-parts of the aponeurosis and creating a tunneled line with the aponeurosis tissue”, “after the end of the suture is fixed, it is stripped, so that the two aponeuroses can be fixed”. This limitation requires the aponeurosis/aponeurosis tissue. Examiner suggests amending the limitation in the following manner to obviate the 101 rejection: 
“configure both the diamond-shaped folding structures are configured to .
Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that teaches a mechanical suturing device for automated closure of the linea alba of the abdominal wall post midline laparotomy incision that includes the combination of recited limitations in claim 3. The art alone or in combination did not teach wherein both articulated workpieces are characterized by being equipped with ducts equipped with heads that can be joined in parallel or crossed by a plug-in system, male and female, and allowing the release of the suture support and stability element, from the outside of the surgery; flexible polymer sleeves are arranged around each of the working sets, provided with longitudinal channeled guides, with openings facing one another, and within which the respective pivoting eyelets are attached contained in the ends of diamond-shaped folding structures, which are also transversally and centrally crossed by respective threaded bodies attached to drive cables arranged within the respective conduits, in turn arranged within the respective longitudinal channeled guides, while being controlled by linear and rotational movement devices; said diamond-shaped folding structures have several free eyelets equipped with "U" openings; both flexible polymeric sleeves are also endowed with longitudinal elevations, which have internally tunnels, inside which rigid rods are introduced which come externally by the work ostium. The closest prior art of record Woodard et al. (U.S. Patent Publication No. 2013/0282027 A1) does not disclose the above limitations additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon (U.S. Patent No. 6,224,614 B1 and 5,954,731 A), Woodard et al. (U.S. Patent Publication Nos. 2012/0150199, 2012/0123471, 2011/0313433)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771